     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA                          No. 1:18-cr-00002-NONE-SKO
12                        Plaintiff,
13            v.                                         ORDER DENYING MOTION TO DISMISS
                                                         OR, IN THE ALTERNATIVE, FOR BILL OF
14     ISRAEL ALBERTO RIVAS GOMEZ and                    PARTICULARS
       JOHN DOE, aka “Marcos Castro,”
15                                                       (Doc. Nos. 94, 95)
                          Defendants.
16

17

18           Before the court is defendant Israel Albert Rivas Gomez’s motion to dismiss, or in the

19    alternative, for a bill of particulars, filed on April 6, 2020. (Doc. No. 94.) Co-defendant Marcos

20    Castro joins in the motion. (Doc. No. 95.) Defendants argue that the two-count indictment in this

21    case, charging them with crimes under the Violent Crimes in Aid of Racketeering Activity

22    (“VICAR”) statute, 18 U.S.C. § 1959, should be dismissed because the state-law predicates of

23    murder and kidnapping are not sufficiently alleged. For the reasons explained below, the court

24    will deny the motion to dismiss and the alternative motion seeking a bill of particulars.

25                                             BACKGROUND

26           Defendants are charged in a two-count indictment with kidnapping in aid of racketeering

27    and murder in aid of racketeering in violation of 18 U.S.C. § 1959(a)(1). (Doc. No. 13.) The

28    indictment alleges that both defendants Rivas Gomez and Castro are members or associates of

                                                        1
     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 2 of 8


 1    Mara Salvatrucha, or MS-13, and that the charged crimes were committed “for the purpose of

 2    gaining entrance to and maintaining and increasing position in” that organization. (Id. at 13, 14.)

 3    MS-13, in turn, is alleged in the indictment to be “an enterprise engaged in racketeering activity.”

 4    (Id.)

 5            As noted, on April 6, 2020, defendant Rivas Gomez filed a motion to dismiss the two

 6    counts of the indictment or, in the alternative, for a bill of particulars. (Doc. No. 94.) On April 7,

 7    2020, defendant Castro joined in that motion. (Doc. No. 95.) They argue that the two counts of

 8    the indictment are deficient because the indictment fails to allege that the defendants committed

 9    murder and kidnapping as those crimes are generically defined for purposes of VICAR. (Doc.

10    No. 94 at 3, 6, 8–14.) Instead, the defendants contend that references in the indictment to murder

11    and kidnapping under California state law sweep in a broader array of conduct than that

12    contemplated by the generic definitions of those underlying crimes. (Id.) According to

13    defendants, because of the broad sweep of the relevant California statutory provisions, the

14    indictment must be dismissed under the categorical approach. (Id.)

15            In their alternative request for a bill of particulars, defendants underscore their belief that

16    Count One, which charges murder under VICAR, inadequately advises them of the charges

17    against them because that count of the indictment does not “identify the specific theory of liability

18    the government intends to use at trial.” (Doc. No. 94 at 3.)

19            Oral arguments were heard on all of defendants’ motions.

20                                            LEGAL STANDARD
21    A.      Indictments

22            An indictment must contain “a plain, concise, and definite written statement of the

23    essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c). “An indictment that sets

24    forth the offense in the language of the statute itself and contains the necessary factual predicates

25    is sufficient.” United States v. Wilson, No. 4:11-CR-00010-RRB, 2011 WL 4368436, at *1 (D.

26    Alaska Sept. 13, 2011), report and recommendation adopted sub nom. United States v. Haynes,
27    No. 4:11-CR-0010-RRB, 2011 WL 4368538 (D. Alaska Sept. 20, 2011), aff’d sub nom. United

28    States v. Gadson, 763 F.3d 1189 (9th Cir. 2014). “[A]n indictment should be: (1) read as a
                                                          2
     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 3 of 8


 1    whole; (2) read to include facts which are necessarily implied; and (3) construed according to

 2    common sense.” United States v. Buckley, 689 F.2d 893, 899 (9th Cir. 1982).

 3             A defendant may move for dismissal of an indictment under Federal Rule of Criminal

 4    Procedure 12(b), on grounds including for lack of specificity and failure to state an offense. Fed.

 5    R. Crim. P. 12. “The test for validity is not whether the indictment could have been framed in a

 6    more satisfactory manner, but whether it conforms to minimal constitutional standards.” United

 7    States v. Ely, 142 F.3d 1113, 1120 (9th Cir. 1997). “An indictment will withstand a motion to

 8    dismiss if it contains the elements of the charged offense in sufficient detail (1) to enable the

 9    defendant to prepare his defense; (2) to ensure him that he is being prosecuted on the basis of the

10    facts presented to the grand jury; (3) to enable him to plead double jeopardy; and (4) to inform the

11    court of the alleged facts so that it can determine the sufficiency of the charge.” United States v.

12    Rosi, 27 F.3d 409, 414 (9th Cir. 1994) (citation omitted).

13    B.       Bills of Particulars

14             Under Federal Rule of Criminal Procedure 7, a court “may direct the government to file a

15    bill of particulars.” Fed. R. Crim. P. 7(f). “A bill of particulars is appropriate when the

16    indictment is insufficient to permit the preparation of an adequate defense.” United States v.

17    DiCesare, 765 F.2d 890, 897 (9th Cir.), amended, 777 F.2d 543 (9th Cir. 1985). “Generally an

18    indictment is sufficient if it sets forth the elements of the charged offense so as to ensure the right

19    of the defendant not to be placed in double jeopardy and to be informed of the offense

20    charged.” United States v. Woodruff, 50 F.3d 673, 676 (9th Cir.1995), as amended (Apr. 19,
21    1995). Thus, as the undersigned has previously stated it:

22                    The purpose of a bill of particulars is to inform the defendant of the
                      nature of the charges against him or her with sufficient precision to
23                    enable the defendant to prepare for trial, to avoid or minimize the
                      danger of surprise at the time of trial and to protect against double
24                    jeopardy should the defendant be prosecuted a second time for the
                      same offense. United States v. Ayers, 924 F.2d 1468, 1483 (9th
25                    Cir.1991); United States v. Mitchell, 744 F.2d 701, 705 (9th
                      Cir.1984); United States v. Giese, 597 F.2d 1170, 1180 (9th
26                    Cir.1979).
27    United States v. Cadena, No. CR.S 07-0248 WBS, 2008 WL 2557948, at *1 (E.D. Cal. June 24,

28    2008).
                                                          3
     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 4 of 8


 1                                                 ANALYSIS

 2     A.     Sufficiency of the Indictment

 3            The indictment in this case sufficiently sets forth the elements of the charged offenses as

 4    well as the necessary factual predicates. The VICAR statute which defendants are charged with

 5    violating states in part:

 6                    (a) Whoever, … for the purpose of gaining entrance to or
                      maintaining or increasing position in an enterprise engaged in
 7                    racketeering activity, murders [or] … kidnaps … in violation of the
                      laws of any State or the United States, or attempts or conspires so to
 8                    do, shall be punished ….
 9    18 U.S.C. § 1959(a).

10            The Ninth Circuit has “identified four elements required for a conviction under this

11    statute: ‘(1) that the criminal organization exists; (2) that the organization is a racketeering

12    enterprise; (3) that the defendant[ ] committed a violent crime; and (4) that [the defendant] acted

13    for the purpose of promoting [his] position in a racketeering enterprise.’ ” United States v. Banks,

14    514 F.3d 959, 964 (9th Cir. 2008) (quoting United States v. Bracy, 67 F.3d 1421, 1429 (9th Cir.

15    1995)). While the statute provides definitions for “racketeering activity” and “enterprise,” it does

16    not do so with respect to the enumerated violent crimes, including the underlying crimes charged

17    here. Instead, as reported in the Congressional Record:

18                    While section [1959] proscribes murder, kidnaping, maiming, assault
                      with a dangerous weapon, and assault resulting in serious bodily
19                    injury in violation of federal or State law, it is intended to apply to
                      these crimes in a generic sense, whether or not a particular State has
20                    chosen those precise terms for such crimes.
21    129 CONG. REC. S1, 22,906 (daily ed. Aug. 4, 1983) (emphasis added).
22    Thus, the definitions implicit in VICAR are “generic.” The Ninth Circuit, as well as other
23    circuits, have found that the generic definitions of crimes are informed by “the Model Penal
24    Code, dictionary definitions, and state laws.” United States v. Vederoff, 914 F.3d 1238, 1246–47
25    (9th Cir. 2019) (adopting the generic definition of murder in order to apply the categorical
26    approach in an appeal challenging the career offender sentencing enhancement under U.S.S.G.
27    § 4B1.2(a)). In this case, both the defendants and the government agree that the recently adopted
28
                                                          4
     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 5 of 8


 1    generic definition of murder in Vederoff applies. (Doc. Nos. 94 at 10; 114 at 15.) The parties,

 2    however, disagree on the significance the generic definition’s application.

 3            In a lengthy, detailed brief, the government argues, in essence, that a plain reading of the

 4    VICAR statute and consideration of other relevant factors mean that a VICAR prosecution for a

 5    state law predicate first requires proof that the defendant violated the generic definition of the

 6    charged crime and then also requires proof that the same conduct constitutes a violation of the

 7    particular state statute. (Doc. No. 114 at 1, 3, 5, 10, 16.) In other words, a state statute

 8    criminalizing murder may sweep in more behavior than the generic definition of murder, but if a

 9    state law murder encompasses behavior outside the bounds of the generic definition contemplated

10    in VICAR, that state law murder is not prosecutable under VICAR. (Id. at 14.) In short, the

11    government’s view is that only murders in violation of a state murder statute that also satisfy the

12    generic definition of murder can be prosecuted under VICAR. (Id.)

13            Defendants, on the other hand, argue that the court should apply the categorical approach

14    that is most often employed retrospectively, e.g. to determine whether a state law conviction may

15    serve as a predicate for a sentencing enhancement. (Doc. No. 94 at 6.) According to defendants,

16    if a state statute sweeps in more behavior than the generic definition of the crime contemplated in

17    VICAR, no offense under the state law may ever serve as a VICAR predicate, regardless of the

18    actual conduct in question and despite the fact the determination is not post hoc in the same way.

19    (Id. at 6, 12, 14.)

20            The court is unable to address every argument and conceivable nuance presented by the
21    parties in resolving the pending motion. However, the court has carefully considered the papers

22    and arguments and concludes that state law predicates may be prosecuted under VICAR, even if

23    the state statute is broader than the generic definition of the underlying crime, so long as the

24    conduct in question also satisfies VICAR’s generic definition of the charged offense. Therefore,

25    the court also concludes that the indictment here sufficiently sets forth the elements of the

26    charged offenses. The crimes charged are enumerated in the VICAR statute, which implicates the
27    generic definitions of those crimes. Those crimes are also alleged to be in violation of the

28    specified state statutes. A plain reading of the VICAR statute compels the conclusion that in so
                                                          5
     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 6 of 8


 1    alleging the indictment is sufficient, and case law supports this conclusion both directly and

 2    indirectly. See, e.g., United States v. Keene, 955 F.3d 391, 398–99 (4th Cir. 2020) (“Reading the

 3    language of the VICAR statute under which the defendants were charged, we conclude that

 4    Congress intended for individuals to be convicted of VICAR assault with a dangerous weapon by

 5    engaging in conduct that violated both that enumerated federal offense as well as a state law

 6    offense, regardless whether the two offenses are a categorical ‘match.’”); United States v. Motta,

 7    Cr. No. 06-00080 SOM, 2009 WL 3460772, at *1 (D. Haw. Oct. 28, 2009) (rejecting the

 8    defendant’s motion to dismiss the VICAR counts of an indictment as insufficiently alleged);

 9    United States v. Garcia, No. 11-CR-68-EJL, 2012 WL 6623984, at *8 (D. Idaho Dec. 19, 2012)

10    (“Garcia has not cited any binding authority holding that a sufficient VICAR indictment must

11    additionally set forth all elements underlying violent crime. To the contrary, most courts

12    addressing the question have concluded that a more generic description in the indictment is

13    sufficient—notwithstanding that the elements of the predicate acts must be proved at trial.”);

14    United States v. Mills, 378 F. Supp. 3d 563, 576–77 (E.D. Mich. 2019) (“The Court finds that the

15    allegations of murder in aid of racketeering in Counts Eight and Ten are adequate, as the second

16    superseding indictment tracks the statutory language of VICAR and sufficiently sets forth the

17    essential elements that offense.”); see also United States v. Adkins, 883 F.3d 1207, 1210–11 (9th

18    Cir. 2018) (“In the context of VICAR, we have permitted jury instructions using generic federal

19    definitions. … However, courts, in certain circumstances, should instruct on the state definition or

20    otherwise risk prejudice to the defendant.”).
21           Moreover, it would appear that defendants’ proposed reading of the statute would frustrate

22    its purpose and potentially result in contradictory and uneven application. Finally, the court is not

23    persuaded by the cases cited by the defendants: one was reversed upon review of an interlocutory

24    appeal (United States v. Anthony, 401 F. Supp. 3d 720 (W.D. Va. 2019), rev’d and remanded sub

25    nom. United States v. Keene, 955 F.3d 391 (4th Cir. 2020)) and the other was not reviewed by the

26    appellate court because the defendant pled guilty after one of the VICAR predicates was
27    dismissed (United States v. Ibarra, No. 17-cr-0411 AJB, 2018 WL 620185, at *2 (S.D. Cal. Jan.

28    29, 2018)). (Doc. No. 114 at 4–5.) Finally, the court will address defendants’ citation to Taylor
                                                        6
     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 7 of 8


 1    v. United States, 495 U.S. 575 (1990) and its progeny. (Doc. No. 94 at 3.) Taylor is instructive

 2    with respect to the reasoning giving rise to use of the categorical approach in certain situations,

 3    such as consideration of sentencing enhancements. 495 U.S. at 601–02. However, as the Fourth

 4    Circuit in Keene summarized:

 5                      The Court in Taylor identified two sources of “practical difficulties
                        and potential unfairness” that would result if courts examined a
 6                      defendant’s underlying conduct rather than the elements of the
                        offense of which he was convicted. Id. at 601, 110 S. Ct. 2143.
 7                      Enhancing a defendant’s sentence based on a judge’s assessment of
                        the defendant’s prior criminal conduct would implicate his right to a
 8                      jury trial and raise “serious Sixth Amendment concerns.” Descamps,
                        570 U.S. at 269, 133 S. Ct. 2276; Taylor, 495 U.S. at 601, 110 S. Ct.
 9                      2143. And such a conduct-based approach ordinarily would require
                        sentencing courts to examine old court documents, which may be
10                      inaccurate or incomplete, to determine the factual basis for a
                        defendant’s prior conviction.
11

12    955 F.3d at 395–96. Notably, those concerns are not present in a VICAR prosecution such as this

13    one.

14             For the foregoing reasons, defendants’ motion to dismiss the two counts of the indictment

15    will be denied.

16        B.   Bill of Particulars

17             The court turns to defendants’ alternative motion for a bill of particulars. Defendants’

18    request the following information in relation to the murder charge alleged in Count One of the

19    Indictment: “(1) whether the government is alleging [defendant] acted as a principal or an aider

20    and abettor1; (2) whether the government is alleging [defendant] committed first-degree or
21    /////

22    /////

23    /////

24

25    1
        “[T]he elements necessary to convict an individual as a traditional principal [ ] differ from the
26    elements necessary to show the individual aided and abetted that crime, … but this difference
      does not prevent aiding and abetting from being implied in every indictment for a substantive
27    offense. The difference between causing and aiding and abetting alone, therefore, does not
      prevent either or both theories from being implied in an indictment.” United States v. Armstrong,
28    909 F.2d 1238, 1242 (9th Cir. 1990).
                                                          7
     Case 1:18-cr-00002-NONE-SKO Document 183 Filed 02/08/21 Page 8 of 8


 1    second-degree murder2; and (3) if the government is relying on the felony-murder rule, what

 2    specific felony the government intends to prove as the predicate offense.” (Doc. No. 94 at 14.)

 3           Above, the court has concluded that the indictment is sufficient. The indictment sets out

 4    the elements of the charged offenses and contains the necessary factual predicates. Wilson, 2011

 5    WL 4368436, at *1. Further, “[i]n the Ninth Circuit ‘[t]he use of a “bare bones” information—

 6    that is one employing the statutory language alone—is quite common and entirely permissible so

 7    long as the statute sets forth fully, directly and clearly all essential elements of the crime to be

 8    punished’.” Woodruff, 50 F.3d at 676 (quoting United States v. Crow, 824 F.2d 761, 762 (9th

 9    Cir.1987)). It appears that the indictment sufficiently informs the defendants of the nature of the

10    charges against them with sufficient precision to enable them to prepare for trial. Therefore,

11    defendants’ alternative motion for a bill of particulars will also be denied without prejudice to the

12    bringing of a more fully briefed motion for bill of particulars before the magistrate judge. See

13    Local Rule 302(b)(1) .

14                                               CONCLUSION

15           For the above reasons, defendants’ motion to dismiss or, in the alternative, for a bill of

16    particulars (Doc. Nos. 94, 95) is DENIED.

17    IT IS SO ORDERED.
18
          Dated:    February 8, 2021
19                                                        UNITED STATES DISTRICT JUDGE
20
21

22

23

24
      2
        “Both first- and second-degree murder constitute crimes of violence.” United States v. Begay,
25    567 F.3d 540, 552 (9th Cir. 2009), overruled on other grounds on reh’g en banc, 673 F.3d 1038
26    (9th Cir. 2011). The VICAR statute “is not restricted to first or second degree murder.
      Accordingly, inasmuch as the charged offense’s elements are concerned, whether” a jury finds the
27    defendant “guilty of second or first degree murder,” the defendant “violated 18 U.S.C.
      § 1959(a)(1).” Owens v. United States, 236 F. Supp. 2d 122, 138 (D. Mass. 2002), aff’d in part,
28    rev’d in part and remanded, 483 F.3d 48 (1st Cir. 2007).
                                                          8
